Citation Nr: 1735262	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-15 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1969, including service in the Republic of Vietnam.  His decorations include the Combat Infantry Badge, Vietnam Campaign Medal, and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran originally requested that VA schedule a hearing in his May 2013 substantive appeal; however, in statements dated July 2013 and August 2013, the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran filed his claim on March 29, 2011.  From that date to the present, the Veteran is in receipt of service connection for six disabilities: early diabetic nephropathy, rated 30 percent; diabetes mellitus, type II, rated 20 percent; right upper extremity peripheral neuropathy, rated 10 percent; left upper extremity peripheral neuropathy, rated 10 percent; right lower extremity peripheral neuropathy, rated 10 percent; and left lower extremity peripheral neuropathy, rated 10 percent.  His combined rating throughout the appeal is 70 percent.  Thus, the Veteran may be considered for a TDIU under the provisions of 38 C.F.R. § 4.16(a).

In his May 2011 VA Form 21-8940, the Veteran reported that he had served as a policeman from August 1966 to March 1996, and had left the job because of his disability.  He reported having 4 years of college education, and no other training.

VA most recently provided the Veteran with examinations in August 2011.  The diabetes examiner found that the Veteran's diabetes had no effects on his usual daily activities, and did not preclude him from obtaining or maintaining gainful employment.  The peripheral nerves examiner recorded that the Veteran had retired from policing in 1996 because he was eligible due to age or duration of work.

The Veteran requested that VA provide him with a new examination in July 2013 and August 2013.  In May 2017, the Veteran wrote that "I am severely ill."  As the new evidence suggests that the Veteran's service-connected disabilities may have worsened since the August 2011 examination, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his service-connected disabilities, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records, pertaining to his service-connected disabilities, that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature severity of his service-connected disabilities and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's service-connected disabilities (early diabetic nephropathy, diabetes mellitus type II, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy), provide him with a VA medical examination to determine the functional impact that those disabilities have on his ability to secure and maintain substantially gainful employment.

When providing this opinion, the examiner should consider the Veteran's level of education, special training, and previous work experience (described above), but not his age or the impact of any non-service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should consider the August 2011 VA examination reports, and the Veteran's statements.

The examiner should report all pertinent findings and provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All opinions expressed should be accompanied by a supporting rationale.

4.  Then readjudicate the issue of entitlement to a TDIU due to the Veteran's service-connected disabilities.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

